DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 8/20/2019.
 	Claims 1-20 are presented for examination.



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perego et al. (US 20130254475).


Claim 1. A device (Fig. 6), comprising:
a plurality of memory banks (Fig. 6) comprising
a first memory bank and a second memory bank (Fig. 5A),
wherein each memory bank comprises a plurality of memory circuitries and is configured to store information [0027];
and first sub-bank logic circuitry communicatively coupled to the first memory bank and the second memory bank via a multiplexer (Fig. 5B),
wherein the first sub-bank logic circuitry transmits a control signal to the second memory bank and the first memory bank when the multiplexer is operated to permit sharing of the control signal between the first memory bank and the second memory bank (Figs. 5A and 5B, [0071]).

Claim 2. The device of claim 1, wherein the control signal is shared with the first memory bank at the same time as when the control signal is shared with the second memory bank (Fig. 5B, [0071]).

Claim 3. The device of claim 1, wherein the multiplexer is configured to couple to a memory channel via a buffer circuit (Fig. 5A Row Decoders 503A/B).

Claim 4. The device of claim 3, wherein the multiplexer is disposed external to the memory channel, and wherein the buffer circuit is disposed between the multiplexer and the memory channel (Fig. 5A).

Claim 5. The device of claim 1, wherein the multiplexer is configured to couple to a memory channel via a direct coupling (Fig. 5A).

Claim 6. The device of claim 5, wherein the multiplexer is disposed internal to the memory channel, and wherein a buffer circuit couples the memory channel directly to the first sub-bank logic circuitry (Fig. 5A/B, can be considered internal or external).

Claim 7. The device of claim 1, wherein the control signal is transmitted from the first sub- bank logic circuitry in response to initiated refresh operations, and
wherein the control signal is one of a plurality refresh control signals used to refresh individual rows of the first memory bank at least partially simultaneous to rows of the second memory bank [0068]-[0075].

Claim 8. The device of claim 7, wherein the first memory bank is coupled to a second sub-bank logic circuitry, and wherein the second sub-bank logic circuitry is operated in a reduced- power operational mode during the refresh operations [0106].

Claim 9. The device of claim 8, wherein the reduced-power operational mode comprises removing power from the second sub-bank logic circuitry [0106].

Claim 10. A method (Figs. 5A/B, [0068]-[0075]), comprising:
performing, via a first bank logic circuitry, a memory operation (Figs. 5A/B, [0068]-[0075]);
receiving, via the first bank logic circuitry, an indication to initiate a refresh operation (Figs. 5A/B, [0068]-[0075])            ;
receiving, via the first bank logic circuitry, an indication to operate in a reduced-power operation [0106];
and transmitting, via the first bank logic circuitry, a refresh control signal to a multiplexer coupled between the first bank logic circuitry, a second bank logic circuitry, and a memory bank to initiate a reduced-power refresh operation (Figs. 5A and 5B, [0071]),
wherein the reduced-power refresh operation enables power supplied to the second bank logic circuitry to be reduced while a refresh of the memory bank occurs [0106].

Claim 11. The method of claim 10, comprising transmitting a plurality of refresh control signals (Fig. 5A/B) comprising the refresh control signal, and wherein an amount of the plurality of refresh control signals is equal to half an amount of a plurality of memory banks comprising the memory bank (Fig. 5A/B, output of 5B, 2 signals for 4 banks).

Claim 13. The method of claim 10, comprising transmitting a plurality of operational control signals to a plurality of multiplexers to change a state of each of the plurality of multiplexers such that signals are able to be shared between the first bank logic circuitry and the memory bank without sharing signals from the second bank logic circuitry (Figs. 5A and 5B, [0071]),
wherein the plurality of multiplexers comprises the multiplexer (Fig. 5B).

Claim 15. A system (Fig. 17), comprising:
 a memory controller (Fig. 17, Refresh Controller);
 and a memory module communicatively coupled to the memory controller (Fig. 17),
wherein the memory module comprises:
first bank logic circuitry coupled to a first memory bank (Figs. 5A/B and 17);
second bank logic circuitry configured to be coupled to a second memory bank (Figs. 5A/B and 17);
and a switching circuit configured to couple the first bank logic circuitry to the second memory bank instead of the second bank logic circuitry during memory refresh operations in response to a control signal from the memory controller (Figs. 5A/B, [0107]).

Claim 16. The system of claim 15, wherein the memory module comprises	a memory channel region used to transmit control signals between the first memory bank and the first bank logic circuitry (Fig. 5B).

Claim 17. The system of claim 16, wherein the switching circuit is disposed within the memory channel region (Fig. 5A/B).

Claim 18. The system of claim 16, wherein the switching circuit is disposed external to the memory channel region and coupled between a buffer and the first bank logic circuitry (Fig. 5A/B, can be considered internal or external).

Claim 20. The system of claim 15, wherein the switching circuit is coupled to a first communicative coupling that routes between the first bank logic circuitry and the first memory bank and a second communicative coupling that routes between the second bank logic circuitry and the second memory bank (Fig. 5B).

  Allowable Subject Matter
Claims 12, 14 and 19 are objected to.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method, comprising removing the second bank logic circuitry from its power supply, as set forth in the combination of claims 10 and 12.
The closest prior art, Perego et al. (US 20130254475) discloses similar teachings but fails to disclose the limitations recited above. Perego thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method, comprising transmitting a plurality of refresh control signals including the refresh control signal through buffer circuitry before transmitting the plurality of refresh control signals through the multiplexer, as set forth in the combination of claims 10 and 13-14.
The closest prior art, Perego et al. (US 20130254475) discloses similar teachings but fails to disclose the limitations recited above. Perego thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.


Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a system, wherein the memory controller is configured to: transmit a first indication to cause the first bank logic circuitry to initiate a refresh operation associated with the memory module; transmit a second indication to cause the second bank logic circuitry to be removed from power; and transmit a refresh control signal to the first bank logic circuitry, wherein the first bank logic circuitry transmits the refresh control signal onto the memory, as set forth in the combination of claims 15 and 19.
The closest prior art, Perego et al. (US 20130254475) discloses similar teachings but fails to disclose the limitations recited above. Perego thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)  Takahashi et al. (US 20050047239) discloses a similar device and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827